Citation Nr: 0910206	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-17 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left ear 
sensorineural hearing loss.

2.  Entitlement to an increased rating greater than 30 
percent for degenerative disc disease (DDD) of the cervical 
spine.

3.  Entitlement to an increased rating greater than 20 
percent for DDD of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in December 2008 and the transcript is of record.


FINDINGS OF FACT

1. Audiometric examinations correspond to a level I for the 
left ear and a level I for the right ear.

2.  The veteran's neck disability is manifested by DDD, pain, 
limitation of motion, and painful motion, but there have been 
no objective neurological findings, gait abnormality, or 
impairment of motor skills, muscle function, or strength.

3.  The veteran's low back disability is manifested by DDD, 
pain, limitation of motion, and painful motion, but there 
have been no objective neurological findings, gait 
abnormality, or impairment of motor skills, muscle function, 
or strength.




CONCLUSIONS OF LAW

1.  A compensable rating for unilateral hearing loss of the 
left ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.383, 3.385, 4.85, 
4.86, 4.87, Diagnostic Code (DC) 6100 (2008).

2.  The criteria for a disability rating greater than 30 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5242 and 
5243 (2008).

3.  The criteria for an initial disability rating greater 
than 20 percent for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 
5242 and 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2004, March 2006, September 2006 and 
June 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2008).  The March 
and September 2006 letters told the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The June 
2008 letter satisfied all the elements of the Vazquez-Flores 
test.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a Veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The Board notes the Veteran 
indicated during his hearing before the Board in December 
2008 that he was given an x-ray within the last year and 
surgery was recommended for his spine disabilities.  An x-ray 
done in conjunction with his April 2007 VA examination is 
noted in the report.  As for surgical recommendations, such 
recommendations are of record in 2002, but no current 
recommendations are of record.  Regardless, the Veteran did 
not indicate he has opted for surgery or that he underwent 
any further hearing or spine treatment since the last VA 
outpatient treatment record indicated in the claims folder.  
The Veteran further indicated he does not receive any 
treatment outside of the VA.  The Board concludes all 
relevant treatment records are currently of record.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the veteran an audiological VA examination in 
2004 and spine VA examinations in 2004 and 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's disabilities since he 
was last examined.  As explained above, the veteran has not 
reported receiving any recent treatment specifically for 
these conditions (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
where service connection has already been established, and 
increase in the disability rating is at issue, staged ratings 
may also be assigned when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  


Hearing Loss

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Hearing loss disability is rated based on audiometry 
specified by regulation. Inasmuch as any private audiometry 
test is not in accordance with the regulatory specifications, 
it may not serve as the basis for the rating assigned.

For unilateral hearing loss, the non-service connected ear is 
considered "normal," i.e. assigned a Roman numeral 
designation of "I," for rating purposes unless there is 
deafness in that ear.  That is, under 38 C.F.R. § 3.383 the 
non-service-connected ear is only considered if the service-
connected ear is 10 percent or more disabling.  See 38 C.F.R. 
§ 3.383(a)(3).

Here, VA outpatient treatment records indicate the Veteran 
last sought audiological treatment in November 2003 where the 
audiologist concluded the Veteran was not a candidate for 
hearing aids.  Specifically, the Veteran was diagnosed with 
mild sensorineural hearing los in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  

The veteran underwent a VA audiology examination in May 2004.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
25
25
LEFT
30
30
25
40
40

Average pure tone thresholds were 34 decibels in the left ear 
and 29 for the right ear. Speech recognition ability was 96 
percent in the left ear and 100 percent in the right ear. The 
Veteran is nonservice-connected in the right ear.  Even if 
the right ear is taken into consideration, the proper 
assignment of the Veteran's right ear (applying the puretone 
decibel loss and percent of discrimination score to Table VI) 
is the Roman numeral designation of "I."  See 38 C.F.R. § 
4.85, Table VI.

Similarly, the proper assignment of the Veteran's left ear, 
by intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is level I.  Level I and 
I hearing acuity combined equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  The Board notes 
the alternative scheme for exceptional hearing loss patterns 
under 38 C.F.R. § 4.86 was considered and found inapplicable 
here.

The Veteran testified before the Board in December 2008 that 
his hearing has always been bad and indeed is getting worse 
all the time.  Despite this testimony, the Veteran denied any 
recent medical treatment for his hearing loss. 

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, the Board 
observes that the current evidence of record fails to show a 
compensable hearing loss disability.  Therefore, a rating 
increase is not warranted.  Under the foregoing 
circumstances, there is no basis for assignment of a 
compensable evaluation. 




Cervical and Lumbar Spine

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.

The veteran is currently rated 30 percent and 30 percent 
disabling for degenerative disc disease in his cervical and 
lumbar spine respectively. 

Recently, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating disabilities of the lumbar and 
cervical spine.  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Since this 
claim was initiated after that date in December 2003, the new 
regulations apply. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar and cervical spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  The General Rating Formula for Diseases and Injuries 
of the Spine provides a 10 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.
 
The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate 
V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome.  The criteria for 
intervertebral disc syndrome provides for a 10 percent rating 
where intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

The Veteran alleges his cervical and lumbar spine 
disabilities have made performing his job virtually 
impossible.  The Veteran works on flooring, to include 
carpet-laying and alleges his spine disabilities preclude him 
from heavy lifting, stooping, standing or sitting for 
prolonged periods causing him to miss many days of work and, 
indeed, he alleges his disability required him to get an 
assistant to accompany him on jobs. 

VA outpatient treatment records from November 2003 indicate 
the Veteran complained of neck spasm with radiating pain to 
his shoulders and low back pain with radiating pain to his 
buttocks.  At that time, the cervical spine extended to 10 
degrees and flexed to 30 degrees.  An MRI revealed 
spondylosis with myelopathy, DDD and facet joint arthritis of 
the cervical spine and DDD of the lumbar spine.  The 
physician at that time recommended the Veteran not continue 
his usual occupation and find a more sedentary employment.  

In March 2004, the Veteran was provided a back brace for his 
low back pain.  Despite the Veteran's complaints of radiating 
pain, however, the CT scan at that time did not confirm 
neurological abnormalities.  The Veteran was diagnosed with 
spondylolisthesis of the lumbar spine with extension limited 
to 10 degrees and forward flexion limited to 70 degrees.  The 
Veteran was also treated for his spine disabilities in 
December 2004. At that time, the examiner did not observe 
muscle spasm despite the Veteran's complaints.  Range of 
motion for his cervical spine was noted to be limited to 5 
degrees extension and 30 degrees flexion.  His lumbar spine 
was very tender limited to 5 degrees extension and a mere 45 
degrees forward flexion.  An MRI was ordered and the 
physician ultimately diagnosed the Veteran with cervical DDD 
with spinal stenosis and spondylolisthesis of the lumbar 
spine.

The Veteran was afforded VA examinations in March 2004 and, 
more recently, in April 2007.  In March 2004, the examiner 
diagnosed the Veteran with DDD cervical spine and low back 
pain with radiating complaints of both the cervical and 
lumbar spine.  Neurological abnormalities were not 
objectively confirmed.  Range of motion testing for the 
cervical spine revealed extension limited to 40 degrees and 
forward flexion limited to 30 degrees.  Range of motion 
testing for the lumbar spine revealed extension limited to 20 
degrees and forward flexion limited to 90 degrees.

More recently, the Veteran was afforded a VA examination in 
April 2007.  The examiner noted the Veteran's complaints of 
numbness, paresthesias, pain, fatigue, limited motion, 
stiffness and weakness.  The Veteran also complained of 
incapacitating episodes 2 to 3 times over the last year.  The 
examiner, however, found no evidence of intervertebral disc 
syndrome, muscle abnormality, neurological abnormality, 
ankylosis or gait abnormality.  Sensory tests were within 
normal limits although the examiner noted a positive straight 
leg test.  The Veteran, however, was noted to have exerted 
poor effort in the positive straight leg test.  Range of 
motion testing for the cervical spine revealed motion from 0 
degrees to 40 degrees forward flexion, with pain starting at 
30 degrees.  The lumbar spine range of motion included 
flexion limited to 90 degrees, with pain starting at 60 
degrees and extension limited to 30 degrees, with pain 
starting at 20 degrees.  X-rays were taken at that time 
revealing mild multiple level degenerative joint disease of 
the cervical and lumbar spine. 

The Board notes that the Veteran testified during his 
December 2008 hearing that surgery was recommended for his 
spine and an x-ray was taken over the last year.  The medical 
records confirm doctors have recommended surgery since 2002, 
but the Veteran has opted out of the procedures.  An x-ray, 
moreover, was taken in conjunction with the 2007 VA 
examination and the results are indicated within the report.  
There are no medical records beyond 2007 indicative of any 
additional treatment for the Veteran's spine disabilities.

The medical records from 2003 to 2007 indicate the Veteran 
has been diagnosed with cervical DDD, DJD, facet joint 
arthritis, and spinal stenosis.  Range of motion testing for 
his neck throughout time has been somewhat inconsistent.  
Extension has been noted to be limited anywhere from 5 
degrees to 40 degrees.  Flexion has been noted to be limited 
anywhere from 30 degrees to 40 degrees.  Even accepting the 
most severe range of motion testing, the Veteran is not 
entitled to a rating greater than 30 percent under the 
general rating formula for diseases and injuries to the 
spine.

Similarly, the medical records from 2003 to 2007 indicate the 
Veteran has been diagnosed with lumbar spine DDD, DJD and 
spondylolisthesis.  With the exception of one VA outpatient 
treatment record dated December 2004, which revealed forward 
flexion limited to 45 degrees, the remainder of the VA 
outpatient treatment records and examinations consistently 
indicate the Veteran's lumbar spine forward flexion up to 90 
degrees, with pain starting at 60 degrees.  Even accepting 
the range of motion testing from December 2004 as accurate, 
no medical professional has ever indicated the Veteran's 
lumbar spine disability limits his forward flexion to 30 
degrees or less and, therefore, an increased rating is not 
warranted under the general rating formula for diseases and 
injuries to the spine.  

The Board notes that the veteran's functional loss was 
considered, as the medical evidence shows that the veteran 
has consistently complaints of pain in both the neck and low 
back.  38 C.F.R. §§ 4.40, 4.45.  However, the range of motion 
findings indicated during his most recent VA examination in 
March 2005 reportedly took limitation caused by pain into 
account.  Thus, the degree of additional limitation caused by 
pain is already contemplated in the disability ratings 
currently assigned.  That examiner further concluded that 
range of motion was not further limited by fatigability, 
incoordination, or repetition.  There is otherwise no 
evidence of impairment of motor skills, muscle function, or 
strength.  Although medical professionals have recommended to 
the Veteran that he should no longer perform the heavy labor 
associated with his current job, the medical evidence does 
indicate he is capable of sedentary employment.  The 
occupational impairment noted in the medical evidence is 
already part of the compensation contemplated in the current 
ratings.  Consequently, the Board finds that higher 
disability ratings based on functional loss are not 
warranted.

Furthermore, although the Veteran alleges he has chronic 
incapacitating episodes due to his spine disabilities, the 
veteran has never been diagnosed with intervertebral disc 
syndrome.  The medical evidence, moreover, does not indicate 
physician prescribed bed rest.  Accordingly, an alternative 
rating based on incapacitating episodes is not warranted.  

Separate ratings for neurological manifestations are 
warranted if supported by the objective medical evidence.  
Although the Veteran has complained of radiating pain 
symptomatology throughout the pendency of this appeal, no 
doctor has ever objectively confirmed or observed 
neurological manifestations.  During the most recent VA 
examination, the examiner indicated all tests were negative 
except for the straight leg test.  With regard to the 
straight leg test, however, the examiner noted the Veteran 
exhibited poor effort.  All objective sensory tests returned 
within normal limits as to all extremities.  Again, although 
there are noted complaints of neurological symptomatology 
throughout time, no medical professional has ever objectively 
confirmed neurological abnormalities, including bowel or 
bladder problems.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected lumbar and cervical spine 
disabilities.  There is no reasonable doubt on this matter 
that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable rating for left ear 
sensorineural hearing loss is denied.

Entitlement to an increased rating greater than 30 percent 
for DDD of the cervical spine is denied.

Entitlement to an increased rating greater than 20 percent 
for DDD of the lumbar spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


